Citation Nr: 0311011	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-42 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for weakness and 
dysfunction with deformity of the right foot, first, second, 
and third toes, status post excision of the interphalangeal 
sesamoid right great toe, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a left (major) 
shoulder disability apparently resulting from a shell 
fragment wound, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for a 
right shoulder disability, with retained foreign body as a 
residual of a shell fragment wound.

4.  Entitlement to an increased (compensable) rating for a 
right thigh scar, with retained foreign body as a residual of 
a shell fragment wound.

5.  Entitlement to an increased (compensable) rating for a 
right knee scar, with retained foreign body as a residual of 
a shell fragment wound.

6.  Entitlement to an increased (compensable) rating for a 
lumbar area scar, with retained foreign body as a residual of 
a shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran had active military service from November 1967 to 
May 1969.  The present case arises from an August 1995 rating 
action of the Department of Veterans Affairs (VA) St. 
Petersburg Regional Office (RO) with which the veteran 
disagreed in September 1995.  

In July 1999, this case was remanded by the Board of 
Veterans' Appeals (Board) in order to schedule the veteran 
for a travel board hearing at the RO, which was held in May 
2000.  The Board again remanded the case in May 2000 for 
further evidentiary development.  Upon thorough review of the 
record, the Board concludes that such development was 
accomplished satisfactorily.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.  

2.  The veteran's right foot disability is manifested by no 
more than some occasional numbness in the area of a small 
incision scar between the first and second metatarsals.  
Otherwise, his right foot fails to exhibit any deformity or 
any evidence of swelling or tenderness, and there is 
"excellent" motion in the small joints of the toes of the 
right foot.

3.  The veteran's left shoulder disability is manifested by 
no apparent pathology or adverse symptomatology.

4.  The veteran's right shoulder disability is manifested by 
no more than tiny asymptomatic scars and subjective 
complaints of infrequent right armpit pain of short duration.

5.  The veteran's right thigh disability is manifested by no 
more than minute, asymptomatic shell fragment wound scars and 
tiny shrapnel fragments in the soft tissue of the right thigh 
without bony involvement, and full, painless range of right 
thigh motion.

6.  The veteran's right knee disability is manifested by no 
more than a small, well-healed, and asymptomatic scar and 
full range of painless right knee motion.

7.  The veteran's lumbosacral area disability is manifested 
by no more than well healed, asymptomatic, and small scars 
with several minute metal fragments in the soft tissue of the 
lumbosacral spine and without spinal cord or bony 
infiltration and subjective complaints of muscle spasms.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for a right foot disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.71a, Diagnostic Code 5284 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for a left (major) shoulder disability have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1155, 5107 (2002); 38 C.F.R. §§ 
3.102, 3.321, 4.3, 4.56, 4.73, Diagnostic Code 5305 (1996, 
2002).  

4.  The criteria for a compensable evaluation for a right 
shoulder scar with a retained foreign body as a residual of a 
shell fragment wound have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.56, 4.73, Diagnostic Code 5301-7805 (1996, 2002).  

5.  The criteria for a compensable evaluation for a right 
thigh scar with a retained foreign body as a residual of a 
shell fragment wound have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.56, 4.73, Diagnostic Code 5313-7805 (1996, 2002).  

6.  The criteria for a compensable evaluation for a right 
knee scar with a retained foreign body as a residual of a 
shell fragment wound have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.56, 4.73, Diagnostic Code 5315-7805 (1996, 2002).  

7.  The criteria for a compensable evaluation for a lumbar 
area scar with a retained foreign body as a residual of a 
shell fragment wound have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.56, 4.73, Diagnostic Code 5319-7805 (1996, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  A March 2003 letter notified the veteran of 
the information, and medical or lay evidence, not previously 
provided to the Secretary, that was necessary to substantiate 
his claim, and explained which portion of that information 
and evidence, if any, was to be provided by the veteran and 
which portion, if any, the Secretary would attempt to obtain 
on his behalf. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.


Factual Background 

By January 1970 rating decision, the RO granted service 
connection for shrapnel wound scars to the right shoulder, 
low back, right leg, and right foot.  A zero percent 
evaluation was assigned.  

In November 1976, he filed a claim for an increased rating 
for the above disability.

On January 1977 VA medical examination, he complained of back 
and shoulder pain and numbness in the right foot.  The 
examiner diagnosed residual multiple scars on the right 
shoulder, lumbar area, and right lower extremity with 
associated pain, pruritus, and mild keloid formation, 
retained foreign bodies in the above areas, and weakness, 
dysfunction, and deformity of the right first, second, and 
third toes.

By February 1977 rating decision, the RO granted an 
evaluation of 10 percent for the veteran's right foot 
disability and an evaluation of 10 percent for the veteran's 
service-connected shrapnel wound scars.  The veteran 
perfected an appeal with respect to this decision, and by 
January 1979 determination, the Board denied entitlement to 
an increased rating for residuals of multiple shell fragment 
wounds.  

In March 1984, the veteran again filed a claim for increase.  

On May 1984 VA medical examination, the examiner diagnosed 
multiple scars, right shoulder, right arm, lumbosacral area, 
right thigh, and right foot.

The July 1984 rating decision reflected 10 percent 
evaluations for a right foot disability, right shoulder scar, 
right thigh scar, right knee scar, and lumbar area scar.

In September 1988, the veteran underwent an excision of the 
right interphalangeal sesamoid, great toe.  By October 1988 
rating decision, the RO granted a 100 percent evaluation for 
the veteran's right foot disability effective September 12, 
1988.  That rating was to be reduced to 10 percent effective 
November 1, 1988.

On August 1989 VA medical examination, the examiner indicated 
that none of the veteran's scars were keloidal.  The right 
great toe had diminished strength.  X-ray study reports 
reflected intact bone and joint structures in the right 
shoulder, dorsolumbar spine, right thigh, right knee, and 
right foot with some minute metallic shadows in some areas 
and a larger metallic shadow adjacent to the surgical neck of 
the humerus.

By October 1989 rating decision, the RO reduced the veteran's 
evaluations for scars to the right shoulder, the right thigh, 
the right knee, and the lumbar area to zero.  Each scar was 
previously rated 10 percent disabling.  The 10 percent 
evaluation for the veteran's right foot disability remained 
intact.

A November 1991 VA orthopedic examination report reflected 
continued difficulty with the right foot.  The veteran 
complained of right shoulder pain that was produced by 
certain motions.  He had no complaints regarding the right 
thigh or right knee.  However, he did complain of low back 
pain.  The examiner indicated that the veteran's low back 
pain was unrelated to his soft tissue shrapnel wound.  The 
examiner diagnosed a right foot shrapnel wound, post 
operative, with the resulting excision of the sesamoid bones, 
loss of muscle action of the flexor hallucis longus tendon, 
mild second and third claw toes, and a mild hallux valgus 
deformity of the right great toe.  The examiner also 
diagnosed a shrapnel wound to the soft tissue of the right 
shoulder, an asymptomatic shrapnel wound to the soft tissue 
of the right thigh, an asymptomatic shrapnel wound to the 
soft tissue of the right knee, and shrapnel wounds to the 
soft tissue of the low back, posteriorly.

By January 1992 rating decision, the RO denied increased 
ratings for the veteran's service-connected disabilities.

In January 1995 the veteran again filed a claim for increased 
ratings for his service-connected disabilities.  

January 1995 private medical records reflected complaints of 
left upper arm pain.  An X-ray study report of the left 
shoulder indicated no acute bony pathology.  There was a 
small metallic density in the biceps muscle, which had the 
appearance of a B-B pellet.  The remainder of soft tissues 
and musculature appeared unremarkable.  

On March 1995 VA examination for scars, the examiner 
indicated that all of the veteran's scars were small, well 
healed, and non-tender.  There was a slight raised effect to 
the scars.  The veteran stated that he felt a small metal 
fragment on the medial aspect of the right thigh.

A March 1995 VA examination of the right foot revealed a good 
dorsalis pedis pulse; the veteran also had normal inversion 
and eversion, dorsiflexion, and plantar flexion.  The veteran 
did, however, have pes planus.  He was able to walk on his 
heals and toes.  Vibratory and pinprick sensations were 
intact.  The examiner diagnosed residuals of a shell fragment 
wound to the right foot, status postoperative removal of 
fragment, and status post sesamoid, right great toe, lateral 
aspect.

By August 1995 rating decision, the RO continued the 
veteran's evaluation for a right foot disability at 10 
percent, the right shoulder disability evaluation was at zero 
percent, the veteran's right thigh, right knee, and low back 
disabilities were also continued at zero percent.  Service 
connection was granted for a shrapnel wound to the left upper 
arm, bur service connection for a "neck condition" was 
denied.

By August 1996 rating decision, the veteran's evaluation for 
residuals of a shell fragment wound to the left biceps was 
increased to 10 percent.  

On July 1997 VA examination of the muscles, the veteran 
complained of dull pain in the low back and tightness across 
the lumbosacral spine approximately three days per week.  
There was no radiation or paresthesia in either lower 
extremity.  Back pain was aggravated by "pushing 
something," and the veteran used over-the-counter analgesics 
to alleviate pain.  With respect to the shrapnel wound to the 
right shoulder, he complained of dull pain in the right 
axilla approximately once a month for a few minutes.  He 
denied instability, crepitation, or stiffness of the right 
shoulder.  With respect to the right thigh, he complained of 
occasional soreness and stated that "it didn't bother him 
much."  The right knee was "a little stiff" on occasion 
without pain.  He complained of left shoulder pain near the 
axilla as well as tingling in the fingertips of the left 
hand.  There was no history of stiffness, crepitation, or 
instability of the left shoulder.  

On objective examination, the veteran's gait was normal 
without limping or listing to either side.  His spine was 
straight, and his pelvis and shoulders were level.  There was 
no localized muscle spasm or tenderness about the lumbosacral 
spine.  His reflexes and sensations were intact in both lower 
extremities.  There were three healed transverse incisions 
over the posterior aspect of the right shoulder.  Left 
shoulder examination revealed no orthopedic pathology of 
significance.  He had full range of left shoulder motion 
without pain or tenderness.  There was no evidence of any 
scars or incisions on the left shoulder.  Examination of the 
right thigh revealed four old, healed, and small incisions.  
There was no localized right thigh tenderness and no masses 
were palpable in that area.  Examination of the right knee 
revealed normal contour without localized pain or tenderness.  
He had full range of right knee motion.  There was a two-
centimeter old, healed incision on the lateral aspect of the 
right knee joint.  Associated X-ray study reports indicated 
three small shrapnel fragments that were two to three 
millimeters in size in the posterior aspect of the soft 
tissues of the spine.  There was no evidence of shrapnel in 
the spinal canal or bone.  An X-ray study of the right 
shoulder indicated a 17-milimeter shrapnel fragment in the 
soft tissue just medially below the femoral head and along 
the humeral shaft.  It did not involve the bone.  An X-ray 
study of the left shoulder failed to reveal any evidence of 
orthopedic pathology and no shrapnel was seen.  The X-ray 
study of the right knee reflected no evidence of shrapnel.  
The knee joint spaces were well maintained and there was no 
orthopedic pathology of significance.  An X-ray study of the 
right femur revealed six minute shrapnel fragments averaging 
three millimeters in length in the soft tissue.  There was no 
bony involvement.  Furthermore, no change was detected when 
the right femur X-ray study was compared to another 
accomplished in November 1991.  The examiner diagnosed 
multiple shrapnel wounds, none of which resulted in any 
functional loss or impairment of the involved parts or in the 
involved adjacent joints.  There was no orthopedic reason for 
the veteran's complaints of numbness in the tips of the 
fingers of the left hand.  

In May 2000, the veteran testified before the undersigned 
that shrapnel lodged between the great and second toes was 
surgically removed.  He asserted that the surgery caused 
nerve damage.  He complained of numbness on the ball of the 
right foot and indicated that he had a bone spur removed from 
the right great toe 10 years prior because he could not bend 
it.  He indicated that his right foot had become weaker and 
that he experienced numbness, pain, and tingling.  He 
described right foot pain as a seven on a scale of one to ten 
and asserted that he felt such pain every day.  He "got off 
his foot" or used analgesics to alleviate the pain.  He 
stated that he used an arch support which offered some 
relief.  He indicated that he would feel adverse right foot 
symptoms after walking 25 or 30 minutes.  He stated, however, 
that he only missed 40 hours of work over the preceding 20 
years due to his right foot disability.  With respect to the 
left biceps, the veteran testified that he did not seek 
treatment for that disability but that he rested his left 
shoulder and took analgesics as needed.  He indicated that at 
worse, he would rate left biceps pain as an eight on a scale 
of one to ten.  The veteran further testified that his scars 
did not cause any limitation of motion, but he indicated that 
the remaining shrapnel caused "friction."  He also 
testified that shrapnel in the back caused muscle spasms.  He 
stated that right knee shrapnel caused weakness.  With 
respect to treatment, he indicated that he only went to VA 
for medication.  He stated that his low back disability 
caused the most adverse symptomatology.  

On December 2000 VA medical examination, the veteran stated 
that he sought no treatment for his shrapnel injuries since 
his August 1997 VA orthopedic examination.  He stated that 
his scars "were of no bother."  He complained of muscle 
spasms in his lumbosacral spine several times per week 
lasting between 30 minutes and two hours.  He also complained 
of pain in the right armpit occurring once or twice a week, 
lasting up to 15 minutes.  However, there were often three or 
four week intervals with no right armpit pain.  The veteran 
stated that back pain was aggravated by heavy lifting.  
However, he was vague regarding the symptoms and could not 
state what, if anything, provided relief.  

On objective examination, the veteran walked with a normal 
gait, and he could stand on his heels and toes without 
difficulty.  His spine was straight.  His pelvis and 
shoulders were level.  There was no localized pain or muscle 
tenderness in the lumbosacral spine.  There was no neurologic 
symptomatology in the lower extremities.  There were three 
old healed scars across the lumbosacral spine, the largest of 
which measured seven by 0.2 centimeters.  Examination of the 
right shoulder revealed that shoulder to have normal contours 
without evidence of muscle atrophy.  He had full range of 
right shoulder motion without pain.  There were four old, 
healed scars across the right shoulder, the largest of which 
measured seven by 0.2 centimeters.  Examination of the right 
foot failed to demonstrate any deformity.  There was no 
evidence of swelling of the right foot or toes.  There was no 
tenderness in that region either.  The veteran had 
"excellent" motion about all the small joints of the toes 
of the right foot.  The only shrapnel scar was proximal to 
the head of the fifth metatarsal, which measured one 
centimeter in its greatest diameter.  There was an old healed 
incision between the first and second metatarsals.  The 
veteran complained of some numbness in the area of the 
incision.  There was full right ankle range of motion.  
Examination of the left shoulder failed to reveal evidence of 
an entrance wound and no evidence of any scars.  He had no 
complaints regarding the left biceps, and the left upper 
extremity was completely normal.  

Examination of the right thigh revealed five old, healed 
stellate scars, the largest of which measured two to three 
centimeters.  He had full right hip range of motion.  
Examination of the right knee revealed a two by one 
centimeter scar.  He had full range of right knee motion 
without pain or tenderness.  The examination diagnosed 
multiple old, healed shrapnel wounds with shrapnel still 
present in the soft tissues but without evidence of bone or 
joint damage as a result of the shrapnel wounds.  The veteran 
suffered from no residuals of the shrapnel fragments.  He was 
employed for 20 years and suffered no limitation of activity 
due to the shrapnel wounds.  Furthermore, during the 
examination, the veteran repeatedly stated that his scars 
"didn't bother him."  According to the examiner, he had no 
limitation of function due to pain or scarring.  There was no 
evidence of weakened movement, pain, fatigue, loss of 
coordination, or any limitation of motion.


Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2002).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2002).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The provisions of 38 C.F.R. § 4.27 (2002) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).    

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id. 
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with evaluation of muscle disabilities, as set forth 
in 38 C.F.R. §§ 4.55, 4.56, and 4.72 (1997).  See 62 Fed. 
Reg. 30237-240 (1997).  Where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 
3-2000 (April 10, 2000); see also Rhodan v. West, 12 Vet. 
App. 55, 57 (1998), vacated on other grounds by 251 F.3d 166 
(Fed. Cir. 1999).  In regard to the increased rating issue 
now on appeal, the new regulatory criteria did not in any 
significant way change the prior regulatory criteria.  
Nonetheless, both the old and the new versions of the 
applicable regulations will be described.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of muscle injuries, particularly as they relate 
to residuals of gunshot and shell fragment wounds.  Under the 
old version, 38 C.F.R. § 4.56 provided that a slight or 
insignificant disability of muscles was a simple wound, 
without debridement, infection or effects of laceration.  
Objectively, the medical evidence would show a minimum scar; 
slight, if any evidence of fascial defect or atrophy or of 
impaired tonus; no significant impairment of function and no 
retained metallic fragments.

Also under the old version, a moderate disability of muscles 
was a through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel fragment; absence of the explosive effect of a high 
velocity missile, and of residuals of debridement or of 
prolonged infection.  The service medical records would show 
a record of hospitalization in service for treatment of the 
wound.  In addition, there would be records following service 
of consistent complaints of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and fatigue- 
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  Objectively, the medical 
evidence would show a moderate injury to a muscle group 
manifested by entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate a relatively 
short track of missile through tissue; signs of moderate loss 
of deep fasciae or muscle substance or impairment of muscle 
tonus, and definite weakness on comparative tests.  38 C.F.R. 
§ 4.56 (b).

The new version of 38 C.F.R. § 4.56 is otherwise basically 
the same as the old version.  Additionally, the current 
provisions of 38 C.F.R. § 4.56 (a) and (b) were formerly 
contained in 38 C.F.R. § 4.72, effective prior to June 3, 
1997.  However, for the sake of clarity and in order to show 
that both versions have been fully considered by the Board, 
the Board will set forth the new version.

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe.

38 C.F.R. § 4.56 (d) (1) describes slight disability of 
muscles: (i) Type of injury: simple wound without debridement 
or infection; (ii) History of complaint: service department 
records of superficial wound with brief treatment and return 
to duty; healing with good functional results; no cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c); (iii) Objective findings: minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; no 
impairment of function or metallic fragments retained in 
muscle tissue.

38 C.F.R. § 4.56 (d) (2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

Right Foot

The veteran's right foot disability is rated 10 percent 
disabling under Diagnostic Code 5284 pertaining to "foot 
injuries, other."  38 C.F.R. § 4.71a (2002).  Under that 
code, a 30 percent disability rating is warranted for 
"severe" foot injuries, a 20 percent disability rating is 
appropriate if such foot injuries are "moderately severe," 
and 10 percent disability rating is appropriate for 
"moderate" foot injuries.  Id.  A note appended to Diagnostic 
Code 5284 indicates that with actual loss of use of the foot, 
a 40 percent evaluation is warranted.  Id.  The Board notes 
that according to the May 2000 VA orthopedic examination 
report, the veteran's right foot and toes manifest no 
deformity.  As well, there is no evidence of swelling, pain, 
or tenderness.  Foot and toe motion have been characterized 
as "excellent," and the record is silent with respect to 
limitation of right foot motion.  The veteran's only 
complaint, moreover, is occasional numbness about the one-
centimeter incision scar between the first and second toes of 
the right foot.  A 20 percent evaluation would require a 
moderately severe right foot injury.  As the veteran's right 
foot symptomatology is minimal, residuals of his right foot 
injury do no rise to the level of "moderately severe," and 
a 20 percent evaluation must be denied.  Id. 

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of DeLuca, supra.  The provisions of 38 C.F.R. 
§ 4.59 have also been considered.  In that regard, the 
veteran has complained of pain and fatigability.  However, 
the Board finds that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The veteran's complaints have not been 
corroborated on medical examination, and he has been fully 
compensated for his symptoms via the 10 percent evaluation 
assigned to his right foot disability under Diagnostic Code 
5284.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2002) whether or not 
raised by the veteran, as required by Schafrath, supra.  
However, the Board finds no basis on which to assign a higher 
disability rating as the veteran manifests no separate and 
distinct symptoms of right foot disability not contemplated 
in the 10 percent rating permitted under the Schedule.  The 
Board acknowledges that the veteran complained of occasional 
numbness in the area of his one-centimeter incision scar.  
However, such symptomatology is insufficient to warrant a 
separate or higher rating.

Because the Board finds that the preponderance of the 
evidence is against the veteran's claim for increase, the 
benefit of the doubt rule is inapplicable.  Ortiz, supra.  
None of the evidence of record suggests that a higher 
evaluation for the veteran's right foot disability is 
appropriate.

Left (Major) Shoulder 

The veteran's left shoulder disability is rated under 
Diagnostic Code 5305-7805.  38 C.F.R. § 4.73 (2002).  
Diagnostic Code 5305 pertains to Muscle Group V (flexor 
muscles of the elbow) of either the major or minor upper 
extremity.  A 10 percent rating requires moderate injury.  A 
moderately severe injury of the minor upper extremity 
supports a 20 percent rating.  A 30 percent rating is 
warranted for moderately severe injury to the major upper 
extremity or severe injury to the minor upper extremity.  A 
40 percent rating is warranted for severe injury to the major 
upper extremity.  Id.  Under Diagnostic Code 7805, "other 
scars" are to be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49590-49599 
(July 31, 2002) (to be codified at 38 C.F.R. § 7805 effective 
August 30, 2002).

According to the evidence, the veteran's left shoulder 
reflects no orthopedic pathology.  He has full, painless left 
shoulder range of motion, and according to the December 2000 
VA examination report, his left upper extremity was 
"completely normal."  Given the lack of adverse left 
shoulder symptomatology, an increased evaluation for that 
disability is not warranted under either the old or new 
criteria.  38 C.F.R. § 4.73, Diagnostic Code 5305 (1996, 
2002); Karnas, supra.  Additionally, because his left 
shoulder is within normal limits, additional compensation 
under any other provision cannot be granted.  See, e.g., 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  See also 
Schafrath, supra.  

The assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts, supra.  
In the present case, because there is no current X-ray 
evidence of left shoulder shrapnel or evidence of scarring or 
of entrance or exit wounds, there is no need to use a 
hyphenated diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27.  
Rather, the veteran is most appropriately rated under 
Diagnostic Code 5305 alone.  Id.

Because the Board finds that the preponderance of the 
evidence is against the veteran's claim for increase, the 
benefit of the doubt rule is inapplicable.  Ortiz, supra.  
None of the evidence of record suggests that a higher 
evaluation for the veteran's left shoulder disability is 
appropriate.

Right Shoulder 

The veteran's right shoulder disability is evaluated as zero 
percent disabling under Diagnostic Code 5301-7805.  38 C.F.R. 
§§ 4.20, 4.27, 4.56, 4.73.  Diagnostic Code 5301 pertains to 
Muscle group I which consists of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of muscle group I is upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
38 C.F.R. § 4.73, Diagnostic Code 5301.  Under this 
diagnostic code, a 10 percent evaluation is warranted for 
moderate injury of either the dominant or non-dominant arm.  
A 20 percent evaluation is warranted for a moderately severe 
injury of the non-dominant arm, and a 30 percent evaluation 
is warranted for a moderately severe injury of the dominant 
arm.  A 30 percent evaluation is warranted for severe injury 
of the non-dominant arm, and a 40 percent evaluation is 
warranted for a severe injury of the dominant arm.  Id.  
Under Diagnostic Code 7805, "other scars" are to be rated 
on limitation of function of part affected.  38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49590-49599 (July 31, 2002) (to 
be codified at 38 C.F.R. § 7805 effective August 30, 2002).

The evidence reflects minute, asymptomatic shrapnel scars 
about the right shoulder and a small metal fragment in the 
soft tissue of the right shoulder.  Furthermore, right 
shoulder contours are normal, and there is no evidence of 
muscle atrophy.  Range of motion in the right shoulder is 
full and painless.  Thus, despite the veteran's complaints of 
infrequent right armpit pain, a 10 percent evaluation, 
requiring moderate injury, is not warranted under either the 
old or new criteria pertaining to muscle injuries.  38 C.F.R. 
§ 4.73, Diagnostic Code 5301-7805 (1996, 2002); Karnas, 
supra.

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the Court's ruling in DeLuca, supra.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  In 
that regard, the veteran has complained of infrequent pain in 
the right armpit.  However, the Board finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  See 
Id.  The veteran's right shoulder symptomatology is so minor 
as to warrant only a zero percent evaluation.  As such, the 
Board finds that additional compensation under any other 
provision would be inappropriate as it would overcompensate 
the veteran for actual impairment in earning capacity.  38 
U.S.C.A.A. § 1155; 38 C.F.R. § 4.14.  The Board had also 
considered the provisions of Schafrath.  However, the Board 
finds no basis on which to assign a higher disability rating 
as the veteran manifests no separate and distinct symptoms of 
right shoulder disability not contemplated in the zero 
percent rating permitted under the Schedule.  Schafrath, 
supra.  The Board notes that the veteran has small 
asymptomatic scars.  However, such symptomatology is 
insufficient to warrant a separate or higher rating.

Because the Board finds that the preponderance of the 
evidence is against the veteran's claim for increase, the 
benefit of the doubt rule is inapplicable.  Ortiz, supra.  
None of the evidence of record suggests that a higher 
evaluation for the veteran's right shoulder disability is 
appropriate.

Right Thigh

The veteran's right thigh disability has been assigned a 
noncompensable evaluation under Diagnostic Code 5313-7805.  
Diagnostic Code 5313 pertains to Muscle Group XIII which 
entails extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius (see XIV, 1, 2) synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  Posterior thigh 
group, Hamstring complex of 2-joint muscles: (1) Biceps 
femoris; (2) semimembranosus; (3) semitendinosus.  A 40 
percent rating is provided for severe disability.  A 30 
percent rating is provided for moderately severe disability.  
A 10 percent rating is provided for moderate disability, and 
a 0 percent rating may be assigned for slight disability.  38 
C.F.R. § 4.73, Diagnostic Code 5313.  Under Diagnostic Code 
7805, "other scars" are to be rated on limitation of 
function of part affected.  38 C.F.R. § 4.118 (2002); 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 7805 effective August 30, 2002).

The veteran's right thigh disability is manifested by no more 
than minute, asymptomatic shell fragment wound scars and tiny 
shrapnel fragments in the soft tissue of the right thigh 
without bony involvement and full, painless range of right 
thigh motion.  As such, his right thigh disability can only 
be characterized as slight, and a compensable evaluation is 
not warranted under either the old or new criteria.  
38 C.F.R. § 5313 (1996, 2002); Karnas, supra.  

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the Court's ruling in DeLuca, supra.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  
However, as the veteran has not complained of pain or 
limitation of right thigh function, additional compensation 
under those provisions is not warranted.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran,  Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of right thigh disability 
not contemplated in the currently assigned zero percent 
rating permitted under the Schedule.  The Board notes that 
the veteran has small asymptomatic scars.  However, such 
symptomatology is insufficient to warrant a separate or 
higher rating.

Because the Board finds that the preponderance of the 
evidence is against the veteran's claim for increase, the 
benefit of the doubt rule is inapplicable.  Ortiz, supra.  
None of the evidence of record suggests that a higher 
evaluation for the veteran's right thigh disability is 
appropriate.

Right Knee 

The veteran's right knee disability has been assigned a 
noncompensable evaluation under Diagnostic Code 5315-7805.  
Diagnostic Code 5315 provides for a zero percent evaluation 
for a slight impairment of Muscle Group XV, a 10 percent 
evaluation is warranted for moderate impairment of Muscle 
Group XV.  A 20 percent rating is warranted for a moderately 
severe injury to Muscle Group XV, and a 30 percent rating is 
provided for a severe injury to Muscle Group XV.  38 C.F.R. § 
4.73, Diagnostic Code 5315.  Under Diagnostic Code 7805, 
"other scars" are to be rated on limitation of function of 
part affected.  38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49590-
49599 (July 31, 2002) (to be codified at 38 C.F.R. § 7805 
effective August 30, 2002).

The veteran's right knee symptomatology does not qualify as 
moderate impairment.  His right knee disability is manifested 
by a small, well-healed, and asymptomatic scar with a small 
piece of shrapnel in the soft tissue around the knee without 
bony involvement.  Furthermore, he has full range of painless 
right knee motion, and X-ray evidence suggests a normal right 
knee joint.  Because his right knee disability cannot be 
characterized as moderate, a 10 percent evaluation cannot be 
granted.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5315 
(1996, 2002) Karnas, supra.  

The Board has considered application of 38 C.F.R. §§ 4.40, 
4.45, 4.59 in light of the Court's ruling in DeLuca, supra.  
However, as the veteran has not complained of pain or 
limitation of right knee function, additional compensation 
under those provisions is not warranted.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran.  Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of right knee disability 
not contemplated in the currently assigned zero percent 
rating permitted under the Schedule.  The Board notes that 
the veteran has a small asymptomatic right knee scar.  
However, such symptomatology is insufficient to warrant a 
separate or higher rating.

Because the Board finds that the preponderance of the 
evidence is against the veteran's claim for increase, the 
benefit of the doubt rule is inapplicable.  Ortiz, supra.  
None of the evidence of record suggests that a higher 
evaluation for the veteran's right knee disability is 
appropriate.

Lumbosacral Spine

The veteran's lumbosacral spine disability is rated zero 
percent disabling under Diagnostic Code 5319-7895.  
Diagnostic Code 5319 pertains to Muscle Group XIX, which 
entails injury to the abdominal wall.  Under that code, a 10 
percent rating is provided for moderate muscle injury.  To 
warrant the next higher rating of 30 percent, there must be 
moderately severe muscle injury.  38 C.F.R. § 4.73, Code 
5319.  Under Diagnostic Code 7805, "other scars" are to be 
rated on limitation of function of part affected.  38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49590-49599 (July 31, 2002) (to 
be codified at 38 C.F.R. § 7805 effective August 30, 2002).

The veteran's lumbosacral symptomatology does not qualify as 
moderate impairment.  Although he has complained of muscle 
spasms in the lumbosacral region several times a week, 
objective evidence indicates that he walks with a normal 
gait, that his spine is straight, and that his shoulders and 
pelvis are aligned.  Furthermore, there is no localized pain 
or tenderness in the lumbosacral region, and scars in that 
area are minute and asymptomatic.  Remaining shrapnel is in 
the soft tissue surrounding the lumbosacral spine 
exclusively.  As the foregoing indicates that any residual 
injury or symptoms in the lumbosacral area are slight, a 
rating in excess of zero percent is not warranted.  38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5319 (1996, 2002) Karnas, 
supra.  The Board notes, moreover, that the medical evidence 
of record suggests that the veteran's low back pain is 
unrelated to shrapnel in the soft tissue.  

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of DeLuca, supra.  The provisions of 38 C.F.R. 
§ 4.59 have also been considered.  In that regard, the 
veteran has complained of pain and fatigability.  However, 
the Board finds that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The veteran's complaints of lumbosacral 
pain have not been corroborated on medical examination and 
are, in any event, unrelated to residuals of a shell fragment 
wound.  Additional compensation under these provisions would 
result in overcompensating the veteran for the actual 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.14.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran.  Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of lumbosacral disability 
not contemplated in the currently assigned zero percent 
rating permitted under the Schedule.  The Board notes that 
the veteran has small asymptomatic lumbosacral-area scars.  
However, such symptomatology is insufficient to warrant a 
separate or higher rating.

Because the Board finds that the preponderance of the 
evidence is against the veteran's claim for increase, the 
benefit of the doubt rule is inapplicable.  Ortiz, supra.  
None of the evidence of record suggests that a higher 
evaluation for the veteran's lumbosacral spine disability is 
appropriate.

Conclusion

The Board is aware that the rating schedule for skin 
disabilities has changed during the pendency of this appeal.  
Thus, under usual circumstances, the Board would be compelled 
to notify the veteran of the changed regulations before 
rendering its decision.  See Karnas, supra.  However, with 
respect to Diagnostic Code 7805, which is the relevant 
provision in this instance, such notification is not 
necessary.  See 38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49590-
49599 (July 31, 2002) (to be codified at 38 C.F.R. § 7805 
effective August 30, 2002).  The provisions of Diagnostic 
Code 7805 have not changed, and any further action of the 
part of the Board would serve only to delay matters and would 
be of no benefit to the veteran.  See Soyini, supra.  See 
also 38 U.S.C.A. § 5103A (VA must fulfill its duty to assist 
unless such assistance would serve no useful purpose).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right foot disability is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left shoulder disability is denied.

A compensable evaluation for residuals of a shell fragment 
wound to the right shoulder is denied.

A compensable evaluation for residuals of a shell fragment 
wound to the right thigh is denied.

A compensable evaluation for residuals of a shell fragment 
wound to the right knee is denied.

A compensable evaluation for residuals of a shell fragment 
wound to the lumbar area is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

